Citation Nr: 1041941	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  08-30 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a lung condition, to 
include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1965 to December 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
that denied entitlement to service connection for a lung 
condition.  In May 2010, the Veteran testified before the Board 
at a hearing held at the RO.


FINDING OF FACT

The Veteran does not have a current diagnosis of a lung disease 
or condition that was manifested during active service or was 
developed as a result of an established event, injury, or disease 
during active service.


CONCLUSION OF LAW

The Veteran's claimed lung condition was not incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2010).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
Service connection for some disorders, including malignant 
tumors, will be rebuttably presumed if manifested to a 
compensable degree within a year following active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2010). 

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d) 
(2010).

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain herbicide 
agents (e.g., Agent Orange).  In the case of such a veteran, 
service connection for listed diseases will be rebuttably 
presumed if they are manifest to a compensable degree within 
specified periods.  This includes respiratory cancers, (cancer of 
the lung, bronchus, larynx, or trachea), if manifest to a 
compensable degree at any time after service.  38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010). The 
presumption of service connection may be rebutted by affirmative 
evidence to the contrary.  38 U.S.C.A. § 1113 (West 2002); 38 
C.F.R. § 3.307(d).

The Veteran in this case served in Vietnam from December 1966 to 
December 1967 and thus his exposure to herbicide agents is 
presumed.  However, the Veteran's service treatment records and 
post-service medical records are negative for evidence of a 
diagnosis of lung or respiratory cancer.  Therefore, because the 
Veteran has not been diagnosed with a lung disability listed 
under 38 C.F.R. § 3.309(e), service connection for a lung 
condition on a presumptive basis is not warranted.  

Having determined that the Veteran is not entitled to presumptive 
service connection, the Board must now evaluate whether the 
Veteran is entitled to service connection on a direct basis.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran contends that his current lung condition is related 
to dust and environmental hazards he inhaled while in service 
resulting in a fungus in his lungs.  He contends that shortly 
after separating from service, he began coughing up blood and has 
had trouble breathing that has become progressively worse.  

The Veteran's service treatment records are negative for any 
complaints, diagnosis, or treatment for any lung disorders.  
Because no lung disorder was diagnosed in service, the Board 
finds that there was no evidence of a chronic condition at 
separation from service.  38 C.F.R. § 3.303(b) (2010).

As chronicity in service has not been established, a showing of 
continuity of symptoms after discharge is required to support the 
Veteran's claim for service connection for a lung condition.  38 
C.F.R. § 3.303(b) (2010).

Post-service VA treatment records reflect that in November 2000, 
the Veteran reported feeling short of breath.  The assessment was 
dyspnea with a history of heart disease.  The etiology was 
possibly anginal versus a pulmonary disease.  In February 2001, 
the Veteran continued to experience shortness of breath.  A 
benign nuclear stress test ruled out arteriosclerotic heart 
disease.  A January 2001 private hospital record was reviewed 
demonstrating a questionable lung nodule, though an accompanying 
CTscan of the chest was unremarkable.  In March 2001, the Veteran 
complained of feeling that there was a lump in his throat.  After 
physically examining the Veteran, his physician felt the 
Veteran's symptoms were related to his anxiety or depression.  In 
July 2001, the Veteran reported having blood tinged sputum since 
November of that year.  An August 2001 CTscan revealed a seven 
millimeter nodular density in the right upper lobe.  The 
impression was hemoptysis and right upper lobe nodule.  It was 
noted that it was virtually impossible to predict if the seven 
millimeter nodule was suspicious for malignancy, especially with 
a nodule with smooth edges.  An August 2001 pulmonary note 
reflects that the Veteran had a productive cough for one month 
with recurrent nose bleeds.  The physician agreed that there was 
no significant lesion in the right upper lobe and stated that the 
Veteran's symptoms appeared of vascular etiology.  

On August 2001 Agent Orange examination, the Veteran reported a 
cough for over one year that was productive and blood tinged and 
was accompanied by shortness of breath.  He had quit heavy 
smoking in November 2000.  The physician stated that it was as 
likely as not that the Veteran's hemoptysis with pulmonary nodule 
was caused by exposure to Agent Orange.  An October 2001 addendum 
to the examination noted that the results of a barium swallow had 
been benign.  However, bronchoscopy had revealed diffuse 
tracheobronchitis of possible viral etiology.  The physician 
stated that the Veteran's diffuse tracheobronchitis was as likely 
as not caused by exposure to Agent Orange.  

VA treatment records reflect that in July 2002, the Veteran had a 
productive cough with scant hemoptysis.  CTscan revealed that the 
right upper lung nodule was stable in size but remained 
indeterminate.  There was a new four millimeter left lung 
peripheral node.  It was advised that further examination be 
completed in two years.  In February 2006, the Veteran had no 
complaints of cough or hemoptysis.  Lungs were clear to 
auscultation bilaterally without rales, rhonci, or wheezes.  A 
March 2006 CTscan of the lungs was stable and similar to CTscans 
dating back to 2001.  The greater than two year's stability range 
was interpreted to suggest benignity.  In April 2007, it was 
noted that the Veteran had a history of a thyroid nodule, but 
that he declined further treatment.  In March 2008, the Veteran 
reported a continuing productive cough with clear secretions.  An 
August 2010 record reflects a diagnosis of a right thyroid nodule 
consistent with Hurthle cell neoplasm.  It was recommended that 
the Veteran undergo surgery for removal, but he declined.  
In this case, although it has been identified on CTscan of the 
lungs that the Veteran has a right upper lobe nodule and a left 
lower lobe nodule, and those nodules may later cause a disability 
for VA purposes, absent a diagnosis of a resulting lung 
disability, service connection is not warranted.  The term 
"disability" as used for VA purposes refers to impairment of 
earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  There is no evidence of record suggesting the Veteran's 
lung nodules cause any impairment of earning capacity.  In that 
regard, the record reflects that repeated CTscan of the lung has 
resulted in a finding of benignity, indicating no current 
malignant tumor of the lungs.  The August 2010 record 
demonstrating Hurthle cell neoplasm is a thyroid condition, 
rather than a lung condition, and there is no evidence of record 
that the Veteran has been diagnosed with a cancer of the lungs.  
Although in 2001 the Veteran was diagnosed with 
tracheobronchitis, that condition was considered to be viral in 
nature and no record during the period under appeal demonstrates 
any current diagnosis or treatment for tracheobronchitis.  See 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, 
absent a currently diagnosed lung disease or condition, service 
connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 
223 (1992) (without a current diagnosis, a claim for entitlement 
to service connection cannot be sustained). 

In this case, there is no competent medical evidence to 
demonstrate the presence of a current lung disability.  Despite 
that on August 2001 Agent Orange examination and October 2001 
addendum it was determined that the Veteran's diffuse 
tracheobronchitis and hemoptysis with pulmonary nodule were as 
likely as not related to exposure to Agent Orange, as discussed 
above, those conditions have not been codified as being caused by 
herbicide exposure and thus service connection based upon that 
theory is not warranted.  38 C.F.R. § 3.309(e).  Further, as 
discussed above, the Veteran does not have a current diagnosis of 
diffuse tracheobronchitis.   Service connection for hemoptysis 
with pulmonary nodule is also not warranted.  Hemoptysis is a 
symptom and, absent an underlying condition, is not in of itself 
a disability that would warrant consideration of service 
connection.  Likewise, hemoptysis with pulmonary nodule does not 
indicate the presence of a disability because no diagnosis of a 
lung cancer or malignant tumor has been made based upon those 
findings.  Congress has specifically limited entitlement to 
service-connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  
 
The Board has considered the Veteran and his spouse's claims that 
that his lung condition is related to his service, and that he 
started experiencing a productive cough and hemoptysis within a 
year after separation from service.  However, as a layman, the 
Veteran is not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the Veteran and his wife are 
competent to give evidence about what they experienced.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).

The competent evidence of record does not demonstrate that the 
Veteran has a diagnosed lung condition.  As the preponderance of 
the evidence is against the claim for service connection, the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 
(2010).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Here, the RO sent correspondence in May 2006 and rating decisions 
in September 2006 and April 2007.  These documents discussed 
specific evidence, the particular legal requirements applicable 
to the claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decision.  VA made all 
efforts to notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities of 
the parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or content 
of the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of the 
claim with an adjudication of the claim by the RO subsequent to 
receipt of the required notice. T here has been no prejudice to 
the appellant, and any defect in the timing or content of the 
notice has not affected the fairness of the adjudication.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Thus, VA has satisfied its duty to notify 
the appellant and had satisfied that duty prior to the final 
adjudication in the August 2008 statement of the case.

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  Thus, 
the Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

ORDER

Service connection for a lung condition is denied.


____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


